UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-02278 The Value Line Premier Growth Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, NY 10036 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1900 Date of fiscal year end: December 31 Date of reporting period: March 31, 2012 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 3/31/12 is included with this Form. Value Line Premier Growth Fund, Inc. Schedule of Investments (unaudited) March 31, 2012 Shares Value COMMON STOCKS (93.6%) CONSUMER DISCRETIONARY (13.2%) AutoZone, Inc. * $ Bed Bath & Beyond, Inc. * BorgWarner, Inc. * Brinker International, Inc. Buckle, Inc. (The) Chipotle Mexican Grill, Inc. * Coach, Inc. Ctrip.com International Ltd. ADR * Darden Restaurants, Inc. Deckers Outdoor Corp. * Domino’s Pizza, Inc. Fossil, Inc. * Genuine Parts Co. Gildan Activewear, Inc. HSN, Inc. Johnson Controls, Inc. Life Time Fitness, Inc. * LKQ Corp. * McDonald’s Corp. Monro Muffler Brake, Inc. NIKE, Inc. Class B O’Reilly Automotive, Inc. * Penn National Gaming, Inc. * Priceline.com, Inc. * PVH Corp. Signet Jewelers Ltd. Starbucks Corp. TJX Companies, Inc. (The) Ulta Salon, Cosmetics & Fragrance, Inc. Under Armour, Inc. Class A * Vitamin Shoppe, Inc. * Warnaco Group, Inc. (The) * Wynn Resorts Ltd. Yum! Brands, Inc. CONSUMER STAPLES (8.3%) BRF - Brasil Foods S.A. ADR British American Tobacco PLC ADR Brown-Forman Corp. Class B Bunge Ltd. Church & Dwight Co., Inc. Coca-Cola Femsa, S.A.B. de C.V. ADR Companhia de Bebidas das Americas ADR Costco Wholesale Corp. Energizer Holdings, Inc. * Flowers Foods, Inc. Fomento Economico Mexicano S.A.B. de C.V. ADR General Mills, Inc. Green Mountain Coffee Roasters, Inc. * Harris Teeter Supermarkets, Inc. Herbalife Ltd. Hormel Foods Corp. PepsiCo, Inc. Reynolds American, Inc. TreeHouse Foods, Inc. * Shares Value Whole Foods Market, Inc. $ ENERGY (4.3%) CNOOC Ltd. ADR Concho Resources, Inc. * Core Laboratories N.V. Devon Energy Corp. EQT Corp. FMC Technologies, Inc. * Rosetta Resources, Inc. * Tenaris S.A. ADR TransCanada Corp. Ultrapar Participacoes S.A. ADR World Fuel Services Corp. FINANCIALS (10.2%) Affiliated Managers Group, Inc. * AFLAC, Inc. American Tower Corp. REIT Arch Capital Group Ltd. * AvalonBay Communities, Inc. REIT Banco de Chile ADR Bancolombia S.A. ADR Bank of Montreal Bank of Nova Scotia BlackRock, Inc. BRE Properties, Inc. REIT Canadian Imperial Bank of Commerce Digital Realty Trust, Inc. REIT Eaton Vance Corp. Equity Lifestyle Properties, Inc. REIT Essex Property Trust, Inc. REIT HCP, Inc. REIT HDFC Bank Ltd. ADR ICICI Bank Ltd. ADR Itau Unibanco Holding S.A. ADR Leucadia National Corp. M&T Bank Corp. PartnerRe Ltd. Portfolio Recovery Associates, Inc. * ProAssurance Corp. Royal Bank of Canada Stifel Financial Corp. * T. Rowe Price Group, Inc. Taubman Centers, Inc. REIT Toronto-Dominion Bank (The) Wells Fargo & Co. HEALTH CARE (12.8%) Alexion Pharmaceuticals, Inc. * Allergan, Inc. Bayer AG ADR Becton, Dickinson & Co. Bio-Rad Laboratories, Inc. Class A * Bio-Reference Laboratories, Inc. * C.R. Bard, Inc. Cerner Corp. * Computer Programs & Systems, Inc. 1 Value Line Premier Growth Fund, Inc. March 31, 2012 Shares Value DaVita, Inc. * $ DENTSPLY International, Inc. Edwards Lifesciences Corp. * Endo Pharmaceuticals Holdings, Inc. * Express Scripts, Inc. * Fresenius Medical Care AG & Co. KGaA ADR Henry Schein, Inc. * HMS Holdings Corp. * IDEXX Laboratories, Inc. * Impax Laboratories, Inc. * Intuitive Surgical, Inc. * MAKO Surgical Corp. * Mettler-Toledo International, Inc. * MWI Veterinary Supply, Inc. * Novo Nordisk A/S ADR Owens & Minor, Inc. SXC Health Solutions Corp. * Techne Corp. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. Universal Health Services, Inc. Class B Volcano Corp. * INDUSTRIALS (20.4%) ABB Ltd. ADR * Acuity Brands, Inc. AMETEK, Inc. AZZ, Inc. BE Aerospace, Inc. * C.H. Robinson Worldwide, Inc. Canadian National Railway Co. Chart Industries, Inc. * Chicago Bridge & Iron Co. N.V. CLARCOR, Inc. Clean Harbors, Inc. * Danaher Corp. Donaldson Co., Inc. Eaton Corp. EnerSys * Esterline Technologies Corp. * Fastenal Co. FedEx Corp. Flowserve Corp. Fluor Corp. Graco, Inc. HEICO Corp. IDEX Corp. IHS, Inc. Class A * Iron Mountain, Inc. J.B. Hunt Transport Services, Inc. Kansas City Southern * Kirby Corp. * L-3 Communications Holdings, Inc. Lan Airlines S.A. ADR Lincoln Electric Holdings, Inc. Norfolk Southern Corp. Precision Castparts Corp. Regal-Beloit Corp. Republic Services, Inc. Shares Value Rockwell Collins, Inc. $ Rollins, Inc. Roper Industries, Inc. Rush Enterprises, Inc. Class A * Stericycle, Inc. * Teledyne Technologies, Inc. * Toro Co. (The) Towers Watson & Co. Class A TransDigm Group, Inc. * Union Pacific Corp. United Technologies Corp. Valmont Industries, Inc. Verisk Analytics, Inc. Class A * W.W. Grainger, Inc. Wabtec Corp. Waste Connections, Inc. Woodward Inc. INFORMATION TECHNOLOGY (12.8%) Accenture PLC Class A Alliance Data Systems Corp. * Amphenol Corp. Class A Anixter International, Inc. * ANSYS, Inc. * Ariba, Inc. * Avago Technologies Ltd. Canon, Inc. ADR Check Point Software Technologies Ltd. * Cognizant Technology Solutions Corp. Class A * CommVault Systems, Inc. * Equinix, Inc. * Informatica Corp. * MasterCard, Inc. Class A MICROS Systems, Inc. * Netgear, Inc. * Rackspace Hosting, Inc. * Salesforce.com, Inc. * Solera Holdings, Inc. Taleo Corp. Class A * TIBCO Software, Inc. * Trimble Navigation Ltd. * VeriFone Systems, Inc. * VMware, Inc. Class A * Wright Express Corp. * MATERIALS (7.5%) Agrium, Inc. Air Products & Chemicals, Inc. Albemarle Corp. AptarGroup, Inc. Ball Corp. BASF SE ADR Celanese Corp. Series A CF Industries Holdings, Inc. Crown Holdings, Inc. * Cytec Industries, Inc. FMC Corp. Greif, Inc. Class A 2 Value Line Premier Growth Fund, Inc. Schedule of Investments (unaudited) Shares Value LSB Industries, Inc. * $ NewMarket Corp. Praxair, Inc. Rockwood Holdings, Inc. * Scotts Miracle-Gro Co. (The) Class A Sherwin-Williams Co. (The) Sigma-Aldrich Corp. Syngenta AG ADR * Valspar Corp. (The) TELECOMMUNICATION SERVICES (1.6%) AboveNet, Inc. * Crown Castle International Corp. * Millicom International Cellular S.A. Rogers Communications, Inc. Class B SBA Communications Corp. Class A * UTILITIES (2.5%) AGL Resources, Inc. Cia de Saneamento Basico do Estado de Sao Paulo ADR CPFL Energia S.A. ADR ITC Holdings Corp. NSTAR ONEOK, Inc. Questar Corp. Wisconsin Energy Corp. TOTAL COMMON STOCKS AND TOTAL INVESTMENT SECURITIES (93.6%) (Cost $167,936,506) Principal Amount Value SHORT-TERM INVESTMENTS (6.7%) REPURCHASE AGREEMENTS (6.7%) $ With Morgan Stanley, 0.08%, dated 03/30/12, due 04/02/12, delivery value $23,000,153 (collateralized by $21,640,000 U.S. Treasury Notes 2.7500% due 02/15/19, with a value of $23,397,321) TOTAL SHORT-TERM INVESTMENTS (Cost $23,000,000) (6.7%) EXCESS OF LIABILITIES OVER CASH AND OTHER ASSETS (-0.3%) ) NET ASSETS (1) (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($341,083,507 ÷ 11,369,963 shares outstanding) $ * Non-income producing. For federal income tax purposes, the aggregate cost was $190,936,506, aggregate gross unrealized appreciation was $152,456,877, aggregate gross unrealized depreciation was $1,319,982 and the net unrealized appreciation was $151,136,895. ADR American Depositary Receipt. REIT Real Estate Investment Trust. 3 The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below:  ● Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s investments in securities as of March 31, 2012: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $ 0 $ 0 $ Short-Term Investments 0 0 Total Investments in Securities $ $ $ 0 $ In May 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update No. 2011- 04, “Fair Value Measurements and Disclosures (Topic 820) - Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs” (“ASU 2011-04”). ASU 2011-04 clarifies the application of existing fair value measurement requirements, changes certain principles related to measuring fair value, and requires additional disclosures about fair value measurements. Specifically, the guidance specifies that the concepts of highest and best use and valuation premise in a fair value measurement are only relevant when measuring the fair value of nonfinancial assets whereas they are not relevant when measuring the fair value of financial assets and liabilities. Required disclosures are expanded under the new guidance, especially for fair value measurements that are categorized within Level 3 of the fair value hierarchy, for which quantitative information about the unobservable inputs used, and a narrative description of the valuation processes in place and sensitivity of recurring Level 3 measurements to changes in unobservable inputs will be required. Entities will also be required to disclose the categorization by level of the fair value hierarchy for items that are not measured at fair value in the statement of financial position but for which the fair value is required to be disclosed. ASU 2011-04 is effective for annual periods beginning after December 15, 2011 and is to be applied prospectively. The Fund is currently assessing the impact of this guidance on its financial statements. The Fund follows the updated provisions surrounding fair value measurements and disclosures on transfers in and out of all levels of the fair value hierarchy on a gross basis and the reasons for the transfers as well as to disclosures about the valuation techniques and inputs used to measure fair value for investments that fall in either Level 2 or Level 3 fair value hierarchy. For the period ended March 31, 2012, there was no significant transfer activity between Level 1 and Level 2. For the period ended March 31, 2012, there were no Level 3 investments. The Schedule of Investments includes a breakdown of the Schedule’s investments by category. Item 2. Controls and Procedures. (a) The registrant’s principal executive officer and principal financial officer have concluded that theregistrant’s disclosure controls and procedures (as defined in rule 30a-2(c) under the Act (17 CFR 270.30a-2(c) ) based on their evaluation of these controls and procedures as of the date within 90 days of filing date of this report, are approximately designed to ensure that material information relating to the registrant is made known to such officers and are operating effectively. (b) The registrant’s principal executive officer and principal financial officer have determined that there have been no significant changes in the registrant’s internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation, including corrective actions with regard to significant deficiencies and material weaknesses. Item 3.Exhibits: (a) Certifications of principal executive officer and principal financial officer of the registrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. By: /s/ Mitchell E. Appel Mitchell E. Appel, President Date: May 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Mitchell E. Appel Mitchell E. Appel, President, Principal Executive Officer By: /s/ Emily D. Washington Emily D. Washington, Treasurer, Principal Financial Officer Date:
